USCA11 Case: 20-10374    Date Filed: 10/07/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 20-10374
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:19-cv-02097-VMC-AAS



TONYA E. RHODES,

                                                           Plaintiff-Appellant,

                                     versus

DEPARTMENT OF VETERANS AFFAIRS,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 7, 2020)

Before JILL PRYOR, LUCK, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10374       Date Filed: 10/07/2020   Page: 2 of 6



      Tonya Rhodes appeals the district court’s dismissal of her Rehabilitation Act

and Americans with Disabilities Act claims against the Department of Veterans

Affairs. She argues that the district court erred in concluding that her complaint was

time barred. We affirm.

      Rhodes made the following allegations in her complaint. Rhodes was a

disabled veteran and a former employee of the department. Her disability was

“idiopathic motor and sensory neuropathy with poor circulation in her lower

extremities.” While working at the department between May 2008 and August 2011,

she was not allowed to use a space heater as an accommodation for her disability.

Rhodes filed an administrative complaint within           the department, claiming

discrimination based on her disability and denial of a “reasonable accommodation.”

According to Rhodes, the department found that she had been denied a reasonable

accommodation in that time period, but she did not allege what, if any, remedies she

was awarded by the department.

      Despite the win on her administrative complaint, Rhodes alleged that she filed

an appeal with the Equal Employment Opportunity Commission, claiming that the

department discriminated against her because of her disability. In May 2015, the

commission affirmed the department’s finding that she had been denied a reasonable

accommodation and ordered the department to determine her compensatory

damages. The department, after reviewing the case, determined that Rhodes was


                                          2
          USCA11 Case: 20-10374        Date Filed: 10/07/2020    Page: 3 of 6



entitled to $30,994.90 in compensatory damages.          Rhodes again appealed the

department’s determination to the commission—this time, she appealed the

compensatory damages award—because “it grossly underestimated the amount of

damages actually suffered.”        In June 2018, the commission affirmed the

department’s determination.       Rhodes moved for reconsideration, which the

commission denied on December 20, 2018. December 20, 2018 was the date of the

commission’s final decision.

      On February 22, 2019, Rhodes sued the department in the Middle District of

Florida claiming that, in violation of the Rehabilitation Act and the Americans with

Disabilities Act, she was discriminated against because she was not allowed a space

heater as an accommodation for her disability. The district court dismissed the

February 22, 2019 lawsuit without prejudice because Rhodes did not properly serve

the defendant even after the court twice explained to her how to do it.

      Two days after that dismissal, on August 22, 2019, Rhodes filed a new but

“nearly identical” complaint. The department moved to dismiss the new complaint,

arguing that it was time barred because more than ninety days had passed since the

commission’s December 20, 2018 final decision. See Stamper v. Duval Cnty. Sch.

Bd., 863 F.3d 1336, 1340 (11th Cir. 2017) (“When the employee receives a notice

of dismissal from the [c]ommission, she has [ninety] days to file a civil action against

the employer.”).    The department also argued that equitable tolling was not


                                           3
          USCA11 Case: 20-10374         Date Filed: 10/07/2020     Page: 4 of 6



appropriate because Rhodes “failed to act with due diligence.” Rhodes conceded

that her new complaint was filed after the required ninety-day period, but she

responded that the ninety-day period should be equitably tolled because she had

timely filed the initial February 22, 2019 lawsuit and, in the August 22, 2019 lawsuit,

she corrected the earlier service problems.

      The district court agreed with the department and dismissed the new

complaint with prejudice. The complaint, the district court said, was filed more than

ninety days after she received notice of her right to sue from the commission. And,

the district court continued, equitable tolling did not apply because “the plaintiff’s

failure to file was caused by plaintiff’s own negligence.”

      Rhodes appeals the district court’s dismissal order. She argues for the first

time in her initial brief that the statute of limitations has not expired. Rhodes’s new

argument is that, because the Rehabilitation Act has no statute of limitations, the

four-year statute of limitations for Florida personal injury lawsuits should be applied

and it “should not [have] beg[u]n to run until after [she] obtain[ed] her affirmative

right to bring an action” from the commission.1

      We ordinarily review the district court’s dismissal of a time barred complaint

de novo. Berman v. Blount Parrish & Co., 525 F.3d 1057, 1058 (11th Cir. 2008).



      1
          Rhodes does not mention the Americans with Disabilities Act in her new statute of
limitations argument.
                                            4
          USCA11 Case: 20-10374       Date Filed: 10/07/2020    Page: 5 of 6



However, we do not consider issues that are “not raised in the district court and [are]

raised for the first time in an appeal.” Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1331 (11th Cir. 2004) (citation omitted).

      Because Rhodes did not raise this new statute of limitations argument in the

district court, we will not consider it for the first time on appeal. Walker v. Jones,

10 F.3d 1569, 1572 (11th Cir. 1994) (“[W]e have repeatedly held that an issue not

raised in the district court and raised for the first time in an appeal will not be

considered by this court.” (quotation marks and citation omitted)). Addressing an

issue that the district court never had a chance to examine would waste resources

and “deviate from the essential nature, purpose, and competence of an appellate

court.” Access Now, 385 F.3d at 1331.

      In any event, even if we did consider Rhodes’s new argument made for the

first time on appeal, we would affirm the district court’s dismissal. Even if the

Rehabilitation Act had a four-year statute of limitations, as Rhodes now argues, the

four years would have lapsed before this complaint was filed on August 22, 2019.

The alleged discrimination against Rhodes ended in August 2011, when Rhodes was

granted use of a space heater, so the statute of limitations would have expired in

2015. Rhodes did not file her complaint until eight years later, in 2019. See Everett

v. Cobb Cnty. Sch. Dist., 138 F.3d 1407, 1410 (11th Cir. 1998) (affirming that the

plaintiff’s disability discrimination claim under the Rehabilitation Act and


                                          5
         USCA11 Case: 20-10374      Date Filed: 10/07/2020   Page: 6 of 6



Americans with Disabilities Act was time barred because the statute of limitations

began to run when the facts of the discrimination become apparent).

      AFFIRMED.




                                        6